
	
		I
		112th CONGRESS
		1st Session
		H. R. 1590
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Ms. Jackson Lee of
			 Texas (for herself, Mr. Al Green of
			 Texas, Mr. Gonzalez,
			 Mr. Doggett, and
			 Mr. Chaffetz) introduced the following
			 bill; which was referred to the Committee
			 on Science, Space, and Technology
		
		A BILL
		To provide for the disposition of the Space Shuttle
		  Discovery upon retirement.
	
	
		1.Space Shuttle
			 DiscoveryThe Space Shuttle
			 Discovery shall be placed on display at the Space Center Houston in Houston,
			 Texas, for a period of 15 years after retirement of the shuttle from service,
			 after which time it shall be returned to Washington, DC.
		
